DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 18 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 05/12/2020)

With respect to claim 1 the prior art discloses An image sensor, comprising: 
a pixel array comprising a plurality of pixel circuits arranged in a matrix, each of the pixel circuits comprising: 
an avalanche diode having an anode and a cathode, the anode being connected to a negative bias voltage.

Prior art Guidash et al, US Patent 9,380,245 discloses a resettable binary pixel structure with two transistors in series connected to an imager and where the imager is connected to a gate of third transistor. However, the prior art does not teach or fairly suggest a resistive transistor, a drain of the resistive transistor connected to the cathode of the avalanche diode, and a gate of the resistive transistor configured to receive a fixed voltage signal; 
a first switch transistor, a drain of the first switch transistor connected to a source of the resistive transistor, a gate of the first switch transistor configured to receive an exposure signal, and a source of the first switch transistor connected to a system voltage; 
a pull up transistor, a gate of the pull up transistor connected to the cathode of the avalanche diode, and a source of the pull up transistor connected to the system voltage; 
and a second switch transistor, a gate of the second switch transistor configured to receive the exposure signal, a source of the second switch transistor connected to a drain of the pull up transistor, and a drain of the second switch transistor configured to generate an output voltage; 
and a plurality of pulling circuits each being configured to be coupled to the drain of the second switch transistor of each pixel circuit of one pixel circuit column via a readout line to read the output voltage.

With respect to claim 15 the prior art discloses A pixel circuit of an image sensor, comprising: 
an avalanche diode having an anode and a cathode, the anode being connected to a negative bias voltage.

Prior art Guidash et al, US Patent 9,380,245 discloses a resettable binary pixel structure with two transistors in series connected to an imager and where the imager is connected to a gate of third transistor. However, the prior art does not teach or fairly suggest a resistive transistor, a drain of the resistive transistor connected to the cathode of the avalanche diode, and a gate of the resistive transistor configured to receive a fixed voltage signal; 
a first switch transistor, a drain of the first switch transistor connected to a source of the resistive transistor, a gate of the first switch transistor configured to receive an exposure signal, and a source of the first switch transistor connected to a system voltage; 
a pull up transistor, a gate of the pull up transistor connected to the cathode of the avalanche diode, and a source of the pull up transistor connected to the system voltage; 
and a second switch transistor, a gate of the second switch transistor configured to receive the exposure signal, a source of the second switch transistor connected to a drain of the pull up transistor, and a drain of the second switch transistor configured to generate an output voltage, 
wherein the drain of the second switch transistor is configured to be coupled to a pulling circuit outside the pixel circuit via a readout line to output the output voltage.

Dependent claims 2 – 14 and 16 – 18 are allowable for at least the reason that they depend on allowable independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696